Name: Commission Regulation (EEC) No 778/86 of 14 March 1986 amending Regulation (EEC) No 1767/82 as regards imports of certain cheeses from Finland and Norway
 Type: Regulation
 Subject Matter: Europe;  trade policy
 Date Published: nan

 18 . 3 . 86 Official Journal of the European Communities No L 73/21 COMMISSION REGULATION (EEC) No 778/86 of 14 March 1986 amending Regulation (EEC) No 1767/82 as regards imports of certain cheeses from Finland and Norway THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, been amended ; whereas Annexes I, III and IV of Commission Regulation (EEC) No 1767/82 of 1 July 1982 laying down detailed rules for applying specific import levies on certain milk products (*), as last amended by Regulation (EEC) No 1821 /85 (*), should, accordingly, be altered ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3768/85 (2), and in particular Article 14(7) thereof, HAS ADOPTED THIS REGULATION : Whereas Annex II to Council Regulation (EEC) No 2915/79 of 18 December 1979 determining the groups of products and the special provisions for calculating levies on milk and milk products and amending Regulation (EEC) No 950/68 on the Common Customs Tariff (3), as last amended by Regulation (EEC) No 3679/85 (4), lays down, inter alia, annual tariff quotas for cheeses which may be imported from Finland and Norway ; Article 1 1 . In Annex I Regulation (EEC) No 1767/82 is hereby amended as follows : the description appearing under c), h), q), r) and s) and the levy in ECU per 100 kg net weight appearing under s) are hereby replaced by the following : Whereas, as a result of the conclusion of new arrange ­ ments between the Community and these third countries on trade in cheese, Regulation (EEC) No 2915/79 has CCT heading No Description Countryof origin Import Levy in ECU per 100 kg net weight '(c) ex 04.04 A Emmentaler, Gruyere, Sbrinz and Bergkase , not grated or powdered, of a minimum fat content of 45 % by weight, in the dry matter, matured for at least three months : Austria Finland 18,13  Whole cheeses with rind ( 1 ) (a), within the limit of an annual tariff quota of : (a) 5 000 tonnes originating in Austria ; (b) 6 850 tonnes, including the consignment of Finlandia referred to under q), originating in Finland ;  Pieces packed in vacuum or in inert gas, with rind ( 1 ) (a) on at least one side of a net weight of not less than 1 kg but less than 5 kg, within the limit of an annual tariff quota of : (a) 300 tonnes, originating in Austria ; (b) 1 700 tonnes originating in Finland . \ The quantities referred to in the first and second indents under (b) are inter ­changeable within the limit of 25 % of the stated quantities . (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 362, 31 . 12. 1985, p. 8 . (3) OJ No L 329, 24 . 12. 1979, p . 1 . 0 OJ No L 351 , 28 . 12. 1985, p . 2. (*) OJ No L 196, 5 . 7 . 1982, p . 1 . h OJ No L 172, 2 . 7 . 1985, p . 6 . No L 73/22 Official Journal of the European Communities 18 . 3 . 86 CCT heading No Description Countryof origin Import Levy in ECU per 100 kg net weight (h) ex 04.04 D Processed cheese, not grated or powdered, in the blending of which only Emmentaler, Gruyere and Appenzell have been used and which may contain, as an addition, Glarus herb cheese (known as Schabziger), put up for retail sale (4) and of a fat content not exceeding 56 % by weight, in the dry matter, within the limit of an annual tariff quota of : (a) 3 700 tonnes, originating in Austria, (b) 700 tonnes originating in Finland, including the Tilsit, Turunmaa and Lappi cheeses referred to under s). Austria Finland 36,27 (q) ex 04.04 E I b) 2 Finlandia, of a minimum fat content of 45 % by weight, in the dry matter, matured for at least 100 days, in rectangular blocks of a net weight of not less than 30 kg, originating in Finland, within the limit of an annual tariff quota of 3 000 tonnes . Quantities of this product which are not imported may be replaced by corresponding quantities of cheeses appearing under (c) lb) Finland 18,13 (r) ex 04.04 E I b) 2  Jarlsberg, of a minimum fat content of 45 % by weight, in the dry matter, and of a dry matter content by weight of not less than 56 % , matured for at least three months :  Whole cheeses with rind, of between 8 kg and 12 kg,  Rectangular blocks of a net weight not exceeding 7 kg (*)  Pieces packed in vacuum or in inert gas, of a net weight of not less than 150 g but not exceeding 1 kg (*)  Ridder, of a minimum fat content of 60 % by weight, in the dry matter, matured for at least four weeks  Whole cheeses with rind, of between 1 kg and 2 kg,  Pieces packet in vacuum or in inert gas, with rind on at least one side, of a net weight of not less than 150 g, Originating in Norway, within the limit of an annual tariff quota of :  1 700 tonnes for 1986,  1 800 tonnes for 1987,  1 900 tonnes for 1988 . Norway 55,00 (s) ex 04.04 E I b) 2 Tilsit, Turunmaa and Lappi, within the limit of the annual tariff quota appearing under (h) (b), originating in Finland Finland 60,00' 2. At the end of the Annex I to Regulation (EEC) No 1767/82,  the last indent of footnote 1 (a) on Jarlsberg is deleted,  footnote 3 is replaced by the following : '(3) The concession shall apply to rectangular blocks and to pieces packed in vacuum or in inert gas provided that the packings of such goods bear at least the following particu ­ lars :  the name of the cheese,  the fat content by weight in the dry matter,  the packer responsible,  the country of origin of the cheese .' 18 . 3 . 86 Official Journal of the European Communities No L 73/23 3 . In Annex III sections H and Q are hereby replaced by the following : 'H. As regards Tilsit, Butterkase, Turunmaa and Lappi cheeses listed under (i), (k) and (s) in Annex I and falling within subheading 04.04 E I b) 2 of the Common Customs Tariff : 1 . Box 7 by specifying, as appropriate, "Tilsit cheese" or "Butterkase cheese" or "Turunmaa cheese" or "Lappi cheese", 2 . Box 10 by specifying, "exclusively home-produced cows' milk", 3 . Boxes 11 and 12.' 'Q. As regards Jarlsberg and Ridder cheeses listed under (r) in Annex I and falling within subheading 04.04 E I b) 2 of the Common Customs Tariff : 1 . Box 7 by specifying either "Jarlsberg cheese" and, as appropriate :  "in whole cheeses with rind, of a net weight of not less than 8 kg and not more than 12 kg" or  "in rectangular blocks of a net weight of not more than 7 kg" or  "in pieces packed in vacuum or in inert gas, of a net weight of not less than 1 50 g and not more than 1 kg" or "Ridder cheese" and, as appropriate :  "in whole cheeses, with rind, of between 1 kg and 2 kg" or,  "in pieces packed in vacuum or in inert gas, with rind on at least one side, and of a net weight of not less than 150 g". 2 . Box 1 1 by specifying, as appropriate, "at least 45 %" or "at least 60 %". 3 . Box 14 by specifying, as appropriate, "at least three months" or "at last four weeks". 4 . In Annex IV the following is added to the description appearing in the third column for Finland and Norway : 'Finland 04.04 A 04.04 D 04.04 E I b) 2 Emmentaler, Gruyere , Processed cheese, Finlandia, Tilsit, Turunmaa, Lappi Maitotaloustuotteiden Tarkastuslaitos Helsinki Norway 04.04 E I b) 2 Jarlsberg Ridder Norske Meierier Oslo' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Is shall apply, at the request of the person concerned, with effect from 1 January 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 March 1986 . For the Commission Frans ANDRIESSEN Vice-President